Exhibit 99.2 A New Vision for Colorectal Cancer Prevention Corporate Presentation October 2015 Disclaimers 2 Our Mission 3 We are developing the world’s first diagnostic system for cleanse-free examination of the colon to identify precancerous polyps and cancers. By removing significant patient-related and logistical barriers to screening, our technology encourages early polyp detection and colorectal cancer prevention. About Check-Cap 4 Founded - 2005Located - Israel, BostonEmployees - 57 Clinical trials ongoing in Israel/Europe; Plan to initiate U.S. pivotal trial in 2016 Technology consists of ingestible X-ray scanning capsule, tracking system, processing software Nasdaq: CHEK GE, Fosun Pharma, Pontifax, Counterpoint $50mn raised The Check-Cap System 5 •High sensitivity to polyps and cancers •Cleanse-free colon scanning Designed For: •Patient Acceptability •Affordability •Patient Accessibility •Fast results The Check-Cap System is not available for sale or for any clinical use in the U.S. Investment Highlights 6 Clear strategy Leading-edge technology Extensive expertise within management and advisory teams Proof of concept clinically demonstrated Established regulatory and reimbursement pathway Robust IP portfolio Significant market opportunity Experienced Management and Board of Directors 7 Board of Directors Dr. Walt Robb Steve Hanley Yuval Yanai Dr. Mary Jo Gorman Richard Stone Alon Dumanis XQ Lin Tomer Kariv Bill Densel Dr. Yoav Kimchy Dr. Executive Team Bill Densel - Chief Executive Officer 23 years of healthcare industry experience, including CEO of Beacon Endoscopic, CEO of Dune Medical, Cytyc/Hologic, Boston Scientific, Genzyme Biosurgery Dr. Yoav Kimchy - Founder and Chief Technology Officer 12 years of executive R&D experience, including Vice President of R&D at V- Target Ltd. and Director of Cardiovascular Research at Impulse Dynamics Ltd. Alex Ovadia - Chief Operations Officer 12 years of experience as Global R&D Director, managing complex system projects at Philips Healthcare. 11 years of development management at Elbit Sytems Lior Torem - Chief Financial Officer Chief Financial Officer experience in both private and public companies. CFO at Superfish, Inc. Vice President of Finance at Actelis Networks, Inc. Colorectal Cancer: A Major Public Health Problem 8 Global treatment costs estimated at $99bn.U.S. treatment costs projected to be $20bn in 2020. New cases current Deaths current U.S. 137k 50k EU 471k 228k China 253k 139k Japan 113k 48k World-wide 1.36m 694k Source: American Cancer Society World Health Organization J Natl Cancer Inst. 2011; 103:1-12 (Mariotto) Colorectal Cancer is Highly Preventable 9 From 2001 to 2010 in the U.S., decreases were achieved in colorectal cancer incidence (3.4%/year) and death (~3%/year) Small Adenomatous Polyp (< 1cm) Cancer ~10 years Colorectal cancer exists in a lengthy precancerous phase where it is readily detectable by structural examinations of the colon Advanced Adenoma (≥ 1cm) Source: Gastro 1997;112:594-692 (Winawer) CA Cancer J Clin 2014;64:104-17 (Seigel) Photos: WEO Atlas Only 65% U.S. Adults are Current with Screening Guidelines 10 Structural 61.7% current compliance Colonoscopy CT Colonography Optical Capsule Enable detection of advanced adenomas and cancer Biomarkers 10.4% current compliance Stool Stool DNA Enable detection of cancer Source: CDC. BRFSS Survey Data 2012 Patient Education and Counseling 2012;86:137-146 (McLachan) Barriers to Screening 11 Source:Mayo Clinic Proc. 2007;82(6):666-671 (Beebe) Standard Colonoscopy CTC Optical Capsule ✓ The Check-Cap System is designed to address all of these concerns 32% 21% 15% 13% 11% 8% P P P P P P “We found that the laxative preparation represents…a formidable barrier to screening…and the large proportion (86%) of respondents who would be much or somewhat more likely to undergo screening for CRC if it were to be removed” Compelling Market Opportunity 12 Keys Total Population Total Population 50-75 years old 635mn U.S., EU, Japan, China 57mn/year 2008 ACS/USMSTF/ACR guidelines for screening with colonoscopy Individuals at medium risk screened once every 10 years $34bn At average Check-Cap System price of $600 Annual market opportunity U.S annual market opportunity $5bn At average Check-Cap System price of $600 Source: U.S. Census Bureau Company estimates 13 Patients drink a small amount of contrast agent with each meal during capsule passage The capsule is excreted naturally and the patient is notified Increased CMT Decreased distance to colon surface Increased XRF Increased distance to colon surface CMT (X-ray Fluorescence) The Check-Cap System is not available for sale or for any clinical use in the U.S. Patented technology uses reflected energy to scan the internal colon surface Patients Continue with their Daily Routine 14 CPS During 1-5 days of passage, patients continue with their normal daily routine As the capsule travels naturally, it transmits Scanning and Location Data to the Capsule Positioning System, mapping the structures of the internal colon Image for illustration only The Check-Cap System is not available for sale or for any clinical use in the U.S. Capsule route in colon Biocompatible patch worn on the lower back Physician Review in Less than 10 Minutes 15 Data is downloaded from the CPS to the Workstation, which combines the 3D Surface with the 3D Path to create a 3D image of the colon for physician review The Check-Cap System is not available for sale or for any clinical use in the U.S. Image for illustration only System Performance- Sensitivity and Specificity (Lab) True Positive vs. False Positive 100% TP0% FP CMT XRF Fused % FP Size / Shape Distinction No polyp Polyp Height(mm) Clinical Data Generation 17 1st clinical scanning capsule •Safety •Dynamic Sensing 60 Germany Preliminary Efficacy • Image polyps of various: •Size •Shape •Location • Image polyps in varying contrastconcentrations • Image polyps in a range of speed of capsule movement • Creation of clinical atlas 70 6 Israel sites 1 EU site •Safety •Radiation Dosage Scanning, Imaging Israel Ongoing 18 A Case Study of a Polyp Detected in the SigmoidColon A segment of the sigmoid colon where a polyp was visualized is marked by a dotted blue line Fillet-type reconstruction of the sigmoid colon section. The polyp is clearly visible Tube-type reconstruction of the sigmoid colon section.
